Citation Nr: 1208525	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  09-32 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss.

2. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The Veteran served on active duty from November 1963 to November 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The claims to reopen are addressed below.  The underlying issues of entitlement to service connection for hearing loss and tinnitus are addressed in the REMAND that follows the decision below.


FINDINGS OF FACT

1.  The Veteran was denied service connection for a bilateral hearing loss in April 2007.  He failed to perfect an appeal.

2.  The evidence received since the April 2007 rating decision is new, and it raises a reasonable possibility of substantiating the underlying claim for service connection for a bilateral hearing loss.

3.  The Veteran was denied service connection for tinnitus in April 2007.  He failed to perfect an appeal.

4.  The evidence received since the April 2007 rating decision is new, and it raises reasonable possibility of substantiating the underlying claim for service connection for tinnitus.



CONCLUSIONS OF LAW

1.  The April 2007 denial of service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

2.  The evidence received since the April 2007 rating decision is new and material, and the claim for service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  The April 2007 denial of service connection for tinnitus is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

4.  The evidence received since the April 2007 rating decision is new and material, and the claim for service connection for tinnitus is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  In addition, certain chronic diseases, including hearing loss, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In the alternative, the chronicity provisions of 38 C.F.R. § 3.303(b) are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  Such evidence must be medical unless it relates to a condition as to which under case law of the United States Court of Appeals for Veterans Claims (Court) or the United States Court of Appeals for the Federal Circuit (Federal Circuit), lay observation is competent.  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

For purposes of a hearing loss claim, impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2011); see also Meedel v. Shinseki, 23 Vet. App. 277, 283 (2009).  

The Veteran was originally denied service connection for a bilateral hearing loss and tinnitus in April 2007.  The Veteran did not appeal the decision and it became final.  See 38 C.F.R. §§ 20.300, 20.302, 20.1103 (2007).  As a result, service connection for bilateral hearing loss or tinnitus may now be considered on the merits only if new and material evidence has been received since the time of the last final denial.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id.  Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  The new and material evidence does not have to be sufficient to grant the claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran served on active duty from November 1963 to November 1965.  His DD 214 reflects that his military occupational specialty (MOS) was as a light vehicle driver.  His military awards included an Expert Rifle Medal and Sharpshooter (carbine) ribbon.  He did not serve overseas at any time during his period of service and did not engage in combat.

The Veteran's STRs are negative for evidence of complaints or treatment related to hearing loss or tinnitus.  The Veteran had a pre-induction physical examination in October 1963.  He was afforded an audiogram at that time with a zero decibel loss recorded at all tested levels (500, 1000, 2000, and 4000 Hertz).  He had a separation physical examination in October 1965.  His hearing was tested by the whispered voice method with a score of 15/15 for each ear.

The Veteran's personnel records reflect that he received advanced individualized training (AIT) as a vehicle driver.  He completed the training in March 1964.  He was assigned to a transportation company from April 1964 to November 1965.   

The Veteran submitted his original claim for service connection in October 2006.  He claimed noise exposure from his MOS as a truck driver.  He did not submit any evidence in support of his claim.

The Veteran was afforded a VA audiology examination in April 2007.  The Veteran complained of hearing loss and tinnitus.  The examiner recorded noise exposure in service related to gunfire.  The examiner also reported an onset of tinnitus of 20 years earlier (approximately 1987).  

The results of his audiometric testing were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
35
50
LEFT
10
15
15
30
45

The Veteran had speech recognition scores of 96 for each ear.

The examiner opined that it was less likely than not that the Veteran's bilateral hearing loss and tinnitus were caused by or a result of acoustic trauma during military service.  She noted the Veteran's MOS and that he was not exposed to artillery fire.  She said that normal auditory thresholds were present at entrance and normal whispered voice was present at the time of separation.  She stated that the Veteran had substantial post-service occupational noise exposure, although this was not described in the report.  Finally, the examiner said that the Veteran's hearing loss was not worse than normal aging and the tinnitus onset was long after military noise exposure history.

The Veteran's claim was denied on the basis of the above opinion in April 2007.  

The Veteran requested a copy of his personnel records and STRs in June 2008.  The requested records were provided in August 2008.

The Veteran submitted his request to reopen his claim for service connection in September 2008.  His representative submitted a statement at that time that referred to the Veteran's MOS and his small arms qualifications that were noted on his DD 214.  The representative maintained that the evidence established exposure to acoustic trauma in service and that the Veteran's statements of symptoms from that exposure must be accepted.  No other evidence was submitted.

The Veteran submitted a statement in October 2008.  He said his hearing problems started in late 1964 or early 1965.  He was assigned to a motor pool and drove different vehicles.  He said these included trucks, buses, and radio cabs.  He said all of the vehicles were noisy.  He said his symptoms had gotten worse over the years.  He also said it sounded like he had a million crickets in his ears.

The agency of original jurisdiction (AOJ) denied the claim in October 2008.  The determination was that the Veteran had not submitted new and material evidence.

The Veteran submitted his notice of disagreement in November 2008.  He included a private audiology evaluation from Hometown Hearing & Audiology, Inc. that was dated in September 2008.  The report included an audiogram.  The audiogram also included a history of noise exposure in service and from working in a machine shop after service.  The Veteran said he wore mandatory noise protection in his civilian job.

The audiologist noted the Veteran's claimed noise exposure in service and the vehicles he drove.  She also noted his report of tinnitus.  She said the Veteran reported that he would have incredible ringing and experience a fullness in his ears after his shift.  She described this as a temporary threshold shift.  She said the Veteran's post-service employment was at an ammunition plant but he was required to use hearing protection.

The examiner said the audiogram in service noted normal hearing and the separation examination was a whispered voice test.  The examiner stated the following, "[I]t is documented in the histopathology literature that outer hair cell damage in the cochlea occurs prior to an individual ever showing a threshold shift on an audiogram...."  She added that it was more likely than not that the Veteran's hearing loss and tinnitus was related to his noise exposure in service.  The audiologist said this opinion was based on case history, configuration of hearing loss and onset of tinnitus.  She did not provide specific comments in regard to the Veteran's case.  Further, she did not provide any supporting rationale related to the Veteran's tinnitus being related to service. 

The Board finds that the Veteran's statement is new and material evidence as it provides his explanation of why he believes he has hearing loss and tinnitus.  He provided details of his duties in service and the types of noise exposure related to his MOS.  The private audiological report is also new and material evidence as it suggests that the Veteran's current hearing loss and tinnitus are related to his military service.  Accordingly, the Veteran's claims for service connection for bilateral hearing loss and tinnitus are reopened.


ORDER

New and material evidence sufficient to reopen a claim for service connection for bilateral hearing loss having been received, the appeal is granted to this extent.

New and material evidence sufficient to reopen a claim for service connection for tinnitus having been received, the appeal is granted to this extent.


REMAND

The Veteran's STRs are negative for evidence of hearing loss or tinnitus.  His separation physical examination included only a whispered voice test which is not considered a reliable basis for determining hearing status.  

The lack of a documented hearing loss in service is only one aspect for consideration and is not dispositive.  Several decisions by the United States Court of Appeals for Veterans Claims (Court), have addressed circumstance where no hearing loss is noted in service.  In Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992), the Court found that the absence of a documented hearing loss while in service is not fatal to a claim for service connection.  Further, in Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993), the Court noted that, when a veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Finally, in Peters v. Brown, 6 Vet. App. 540, 543 (1994), the Court said that a veteran may establish service connection for a disability not manifested during service, or within the statutory presumptive period, with evidence that demonstrates that the disability actually resulted from a disease or injury incurred in service.

In this case, the first objective evidence of hearing loss comes from the initial VA examination of April 2007.  The Veteran's first report of hearing loss and tinnitus was with his claim of October 2006.  Thus, this was approximately 41 years after service for both issues.

The Veteran is competent to say that he experienced problems with his hearing and tinnitus during, and soon after service that have continued to the present.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the VA examiner found that the hearing loss exhibited at the April 2007 examination was no worse than that represented by normal aging without directly attributing the hearing loss to aging.  The private audiologist did not address this opinion.  The private audiologist made a general statement that literature showed that outer hair cell damage in the cochlea occurs prior to an individual ever showing a threshold shift on an audiogram.  She did not explain the significance of the statement or when a threshold shift on an audiogram would be expected to be demonstrated.  The audiologist did not directly address how her reference applied in the Veteran's case.  

A new examination is necessary to review all of the evidence of record.  The Veteran's lay statements must be accepted as credible and due consideration given to them.  An opinion is required to determine whether the current hearing loss can be related to service or whether it is due to other factors.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his claimed disabilities since service.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  

The Veteran should be advised that he will be scheduled for a VA examination.  The Veteran should also be advised that failure to appear for an examination as requested, and without good cause, could result in a denial of his reopened claims.  See 38 C.F.R. § 3.655 (2011).) 

2.  The Veteran should be afforded an audiology examination to assess his claim for service connection for hearing loss and tinnitus.  The claims folder and a copy of this remand must be provided to the examiner and reviewed as part of the examination.  

The examiner is advised that the Veteran contends that he was exposed to noise in service as a result of his duties as light vehicle driver as well as from small arms fire when obtaining his firearms qualifications.  This noise exposure has been conceded.  The Veteran maintains that his hearing loss and tinnitus are due to his noise exposure in service.

The examiner is requested to take a detailed history of the Veteran's post-service noise exposure as part of the examination.  A prior VA examination referred to such noise exposure without noting it in the report.

The examiner is also asked to review the private audiology report from Hometown Hearing & Audiology, Inc., to include the opinion from the audiologist.  The examiner should review the general statement made by the private audiologist regarding her reference to medical literature that outer hair cell damage in the cochlea occurs prior to an individual ever showing a threshold shift on an audiogram and comment on its specific applicability in this Veteran's case.  Finally, the examiner is requested to provide the numeric values for the results of the private audiogram that were recorded in chart form.

The examiner is requested to provide an opinion as to whether it is at least as likely as not that the Veteran's hearing loss and tinnitus are related to his military service.  A complete rationale for all conclusions must be included in the report provided.  Any medical record reviewed and relied on by the examiner must be included in the claims folder.  

If the examiner determines that he/she cannot provide an opinion on the issues at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should undertake any additional evidentiary development suggested by the examiner in order to obtain a definite opinion.)  

3.  After the requested examination has been completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by the AOJ.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


